DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 11, 15, 18, & 20-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1: Claim 1 recites the limitation “wherein a rear surface of the mechanical part opposite the surface to be decorated is planar at a location where the decoration element is to be produced” which fails to comply with the written description requirement because there is no support in the original disclosure for the concept. 
Applicant has not pointed out support for the concept. The Examiner notes that Figs. 7-10 are schematic drawings that are not disclosed to be to scale or provide any details pertaining to the angles made by sections, if the opposing sides are parallel, or if items 2a & 2b at the bottom are planar to the bottom surface of the item 1. See MPEP §2125.
Claims 2, 3, 7, 11, 15, 18, & 20-32: Claims 2, 3, 7, 11, 15, 18, & 20-32 are rejected for failing to comply with the written description requirement because they depend from claim 1 and do not remedy the issues of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 11, 15, 18, & 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation “wherein a rear surface of the mechanical part opposite the surface to be decorated is planar at a location where the decoration element is to be produced”.
Based on the arguments it appears that applicant considers the “a rear surface of the mechanical part opposite…the decoration element” to read on the entire surface and not some portion located opposite the decoration element which the limitation does not support and in the arguments applicant asserts that the mechanical part opposite the surface to be decorated is not planar at a location where the decoration element is to be produced in ‘577 which causes ambiguity because it appears that applicant argues that Figs. 8-10 of the instant application provide support for a claim of planar but Fig. 10 of ‘577 cannot provide support for a planar surface opposite the location of the decoration element (see reproduced Fig. 10, ‘577 which comprises a rear surface of the mechanical part opposite the surface to be decorated is planar at a location where the decoration element is to be produced)

    PNG
    media_image1.png
    201
    544
    media_image1.png
    Greyscale

and thus the limitation is ambiguous because it is unclear how, based on applicant’s arguments, the planar region of ‘577’s Fig. 10 does not read on the claimed limitation of “a planar surface opposite the location of the decoration element is to be produced”. 
Therefore it is unclear what rear surface is in question and one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation.
For the purpose of examination, if any surface opposite the decoration element on the mechanical rear surface is planar it would be considered to read on the limitation. 
Claims 2, 3, 7, 11, 15, 18, & 20-32: Claims 2, 3, 7, 11, 15, 18, & 20-32 depend from claim 1 and do not remedy the issues of claim 1 and therefore are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that Fig. 10 of ‘577 does not read on the limitation a rear surface of the mechanical part opposite the surface to be decorated is planar at a location where the decoration element is to be produced; since the figures of ‘577 are schematic and not disclosed as drawn to scale it is not possible to state the rear surface of the mechanical part opposite the surface to be decorated is planar at a location where the decoration element is to be produced even though applicant’s only support for the limitation is applicant’s only schematic drawings and as discussed above a rear surface of Fig. 10 in ‘577 appears to be planar opposite the decoration element. See MPEP §2125.
As discussed above, the limitation “a rear surface of the mechanical part opposite the surface to be decorated is planar at a location where the decoration element is to be produced” does not meet the written description requirement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759